DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November, 2020 is being considered by the examiner.

Claim Objections
Claims 1 are objected to because of the following informalities: 
Claim 1 recites, “a sanitizing agent”, and later refers to the same structure, as evidenced by the claims, “the chemical sanitizing agent”. Therefore, in view of 37 CFR 1.71(a), the claim should be amended to recite - -a chemical sanitizing agent - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 5, and 11 depend from claim 1, which initially establishes the “sanitizing/chemical sanitizing agent/liquid” being supplied within the system. Claims 2, 4, 5, and 11, then further recite, initial recitations of “sanitizing/chemical sanitizing agent”, in addition to the previously recited elements of claim 1. However, the claims, when read in light of the specification, under broadest reasonable interpretation, are unclear whether or not the invention is to be directed to the same “sanitizing/chemical sanitizing agent/liquid”, or the agents recited are different from the “sanitizing/chemical sanitizing agent” of claim 1. As understood based on the specification, liquids, 32 in combination with 33, and 34, are provided in different reservoirs, but each are provided to have the same/similar function of acting as the “sanitizing/chemical agent”.  The difference is the reservoir of which the liquids are provided within, as each of the liquids are either provided to flow to a mat/mesh associated with the heater or to be sprayed from a nozzle into the air. As such, it appears that the “sanitizing/chemical agents/liquids” are the same. Therefore, for examination purposes, it is being interpreted that the recitations of claims 2, 4, 5, and 11 are directed to the same “sanitizing/chemical agents” provided by claim 1.
Claims 3 and 6-10 are dependent upon rejected claims 2 and 5, and thereby, are further rejected under 35 U.S.C. 112(b).
Claim 5  recites, “the HVAC system includes a heater core”, wherein claim 1 previously provided the HVAC to include a heater which is configured to heat air to be provided to the passenger space.  As such, the recitation of claim 1 provides well-known concepts and functions of a heater core, such that the heater is a heater core. However, it is unclear if the heater of claim 1 is provided in addition to another heater core of claim 5, or if the heater and heater core are representative of the same structure. At paragraph 18 of the originally-filed specification, it is provided, “The HVAC system 3 may include a duct system 10 that may be formed, at least in part, by a housing 3A of HVAC system 3, an air conditioning system including an evaporator 4, and a heater including a heater core 5.”  For examination purposes, it is being interpreted that the claim is directed to the heater including a heater core.
Claims 6-10 are dependent upon rejected claim 5, and thereby, are further rejected under 35 U.S.C. 112(b).
Claim 11 recites the limitation "the sanitizer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted as a sanitizer.
Claims 12-13 depend from claim 1, which initially establishes the “passenger space”. Claims 12-13, then further recite, recitations of “passenger compartment”, in addition to the previously recited elements of claim 1. However, the claims, when read in light of the specification, under broadest reasonable interpretation, are unclear whether or not the invention is to be directed to the same “passenger space”, or the compartment recited is different from the “passenger space” of claim 1. As understood throughout the specification, the vehicle is provided with the same space/compartment to be provided the air from the HVAC system. Therefore, for examination purposes, it is being interpreted that the recitations of 12-13 are directed to the same “passenger space” provided by claim 1.
Claims 17 and 19-20 depend from claim 15, which initially establishes the “sanitizing agent” being supplied within the system. Claims 17 and 19-20, then further recite, initial recitations of “sanitizing/chemical sanitizing agent”, in addition to the previously recited elements of claim 15. However, the claims, when read in light of the specification, under broadest reasonable interpretation, are unclear whether or not the invention is to be directed to the same “sanitizing/chemical sanitizing agent”, or the agents recited are different from the “sanitizing/chemical sanitizing agent” of claim 15. As understood based on the specification, liquids, 32 in combination with 33, and 34, are provided in different reservoirs, but each are provided to have the same/similar function of acting as the “sanitizing/chemical agent”.  The difference is the reservoir of which the liquids are provided within, as each of the liquids are either provided to flow to a mat/mesh associated with the heater or to be sprayed from a nozzle into the air. As such, it appears that the “sanitizing/chemical agents” are the same. Therefore, for examination purposes, it is being interpreted that the recitations of claims 17 and 19-20 are directed to the same “sanitizing/chemical agents” provided by claim 15.
Claims 16 and 18-20 depend from claim 15, which initially establishes the “passenger space”. Claims 16 and 18-20, then further recite, recitations of “passenger compartment”, in addition to the previously recited elements of claim 1. However, the claims, when read in light of the specification, under broadest reasonable interpretation, are unclear whether or not the invention is to be directed to the same “passenger space”, or the compartment recited is different from the “passenger space” of claim 15. As understood throughout the specification, the vehicle is provided with the same space/compartment to be provided the air from the HVAC system. Therefore, for examination purposes, it is being interpreted that the recitations of 16 and 18-20 are directed to the same “passenger space” provided by claim 15.
Claim 18 are dependent upon rejected claim 17, and thereby, are further rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 11, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMAITRE (FR 2720340 A1 – published 1 December, 1995; see provided English Machine Translation), in view of VERWOERT (US 2014/0303835 A1 – published 9 October, 2014)  and CHAN (NPL: “The Effects of Temperature and Relative Humidity on the Viability of the SARS Coronavirus” – CHAN et al. (published 31 July, 2011); provided with IDS submitted on 19 November, 2020).
As to claim 1, LEMAITRE discloses a motor vehicle (pg. 1, lines 13-14),comprising:
a passenger space (4);
an HVAC (figures 1-2; pg. 1, lines 15-17; pg.2, lines 62-67) including a heater (3; par. 2, lines 65-67), an air conditioner (2; pg. 2,lines 65-67), and ducts (ductwork of 1;pg. 2, lines 70-75) configured to supply air that has been heated and/or cooled by the heater and/or air conditioner to the passenger space (pg. 2, lines 70-75), wherein the HVAC system is configured to introduce a sanitizing agent into the air while the air is flowing through the HVAC system before the air is supplied to the passenger space (figures 1-2; pg. 3, lines 83-121); and
a controller (17) configured to actuate the HVAC system to circulate air containing the chemical sanitizing agent through the passenger space (pg. 3, lines 83-121).
However, LEMAITRE does not explicitly disclose wherein the operation of the HVAC system is configured to, specifically, provide increase of humidity of the air within the HVAC system, such that the controller under actuation of the HVAC system, further, circulates humidified air.
First, VERWOERT is within the field of endeavor provided an HVAC system for a vehicle (abstract). VERWOERT teaches HVAC systems are known to provide cooling, heating, humidifying, and dehumidifying processes to air to be provided to the passenger cabin of the vehicle (par. 17),and further HVAC systems are operated according to these operations based on control of the controller (par. 20-21). This is strong evidence that modifying LEMAITRE as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. conditioning the air to a desired temperature or humidity or pressure to obtain an end users requirements of the conditioned air (par. 17)). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify LEMAITRE by VERWOERT such that HVAC system is configured to increase humidity of air provided to the passenger space and be controlled by the controller to circulate such humidified air, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of conditioning the air to a desired temperature or humidity or pressure to obtain an end users requirements of the conditioned air (par. 17).
Further, CHAN is relevant to the particular problem faced by the Applicant (introduction). CHAN teaches high humidity and high temperature have a synergistic effect on inactivation of SARS CoV viability, compared to low humidity and low temperature environments (discussion). As such, for the purposes of sanitization for such viruses, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively file, to modify LEMAITRE, in view of the known operation of HVAC systems to increase/decrease humidity and temperature by controllers, as taught by VERWOERT, with the teachings of CHAN to cause temperature and humidity increases of the air to provide effective sanitization of viruses, such as SARS CoV, as it has been found through experimentation that the viruses become unviable at these increased temperature and humidity conditions (abstract; discussion). As such, the transmissibility of the viruses are found to be decreased.

As to claim 5 (as interpreted in the rejection under 35 U.S.C. 112(b)), LEMAITRE, as modified by VERWOERT and CHAN, further discloses wherein:
the HVAC system includes the heater including a heater core (3); and
the sanitizing system includes a first reservoir (12) for liquid water (pg.3, lines 86-88) and a second reservoir for the liquid sanitizing agent (pg. 3, lines 94-95), wherein the reservoirs are fluidly connected to a liquid outlet ( 13 and/or 15) that is located adjacent the heater core (figures 1 and 2) whereby liquid from the reservoirs exits the liquid outlet and is heated by the heater core, thereby evaporating the liquid (MPEP §2114 -II).

As to claim 6, LEMAITRE, as modified by VERWOERT and CHAN, further discloses wherein:
the liquid outlet (13 and/or15) is located adjacent an upstream side of the heater core (figures 1-2).

As to claim 7, LEMAITRE, as modified by VERWOERT and CHAN, further discloses wherein:
the liquid outlet (13 and/or 15) is configured to cause at least some liquid exiting the liquid outlet to contact the heater core (figures 1-2; MPEP 2114-II).

As to claim 11 (as interpreted in the rejection under 35 U.S.C. 112(b)), LEMAITRE, as modified by VERWOERT and CHAN, further discloses wherein:
the HVAC system includes an air outlet (8) that provides air to the passenger space (pg. 2, lines 73-75); and
a sanitizer includes a reservoir (12) configured to hold the sanitizing liquid that includes a chemical sanitizing agent(mixture of water and disinfectant chemicals; pg. 3, lines 92-96), and a fluid conduit (13) connecting the reservoir to a mister (15) positioned in the air outlet (figure 1), wherein the mister are spray misters (pg. 4, lines 124-137).

Claim(s) 2-3, 9-10, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMAITRE (FR 2720340 A1 – published 1 December, 1995; see provided English Machine Translation), in view of VERWOERT (US 2014/0303835 A1 – published 9 October, 2014),  CHAN (NPL: “The Effects of Temperature and Relative Humidity on the Viability of the SARS Coronavirus” – CHAN et al. (published 31 July, 2011); provided with IDS submitted on 19 November, 2020), and DILLENBACK (US 6,553,777 B2 – published 29 April, 2003).
As to claim 2(as interpreted in the rejection under 35 U.S.C. 112(b)), LEMAITRE, as modified by VERWOERT and CHAN, teaches operating an HVAC system to cause increased humidity and temperature of air to be circulated to the passenger compartment, in addition to the chemical sanitizing agent (see rejection of claim 1). 
However, LEMAITRE, as modified, does not further disclose wherein the HVAC system includes a user interface that is configured to permit a user to schedule a sanitizing cycle.
DILLENBACK, however, is within the field of endeavor of HVAC systems providing sanitization by adding water vapor, in addition to water-soluble media, to the HVAC system (abstract; col.1, lines 7-18). DILLENBACK teaches the HVAC system including a user interface (100) that is configured to permit a user to schedule a sanitizing cycle (col.5, line 18- col.6,line 43).  Providing such, enables the user to have control over the operation of the system’s central processor to perform the desired functions (col.5,lines 19-23). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LEMAITRE, as previously modified, to further include the user interface to permit the user to schedule a sanitizing cycle of the HVAC system for the purposes of providing user control over the system, as taught by DILLENBACK.

As to claim 3, LEMAITRE, as modified by VERWOERT, CHAN, and DILLENBACK, previously taught the user interface permitting a user to schedule a sanitizing cycle (see rejection of claim 2). However, as presently modified, LEMAITRE does not further disclose the user interface permits the user to select one of a plurality of sanitizing cycles having non-equal time durations.
DILLENBACK, further, teaches the user interface (100) permits the user to select one of a plurality of sanitizing cycles having non-equal time durations (figures 2-3; col.5,line 18- col.6,line 43). Providing such, enables the user to have control over the operation of the system’s central processor to perform the desired functions (col.5,lines 19-23). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LEMAITRE, as previously modified, to further include the user interface to permit selection of one of a plurality of sanitizing cycles having non-equal time durations for the purposes of providing user control over the system, as taught by DILLENBACK.

As to claim 9, LEMAITRE, as modified by VERWOERT and CHAN, previously taught operating an HVAC system to cause increased humidity and temperature of air to be circulated to the passenger compartment, in addition to the chemical sanitizing agent (see rejection of claim 1). LEMAITRE, further, discloses a fluid conduit (13) fluidly connected to the first reservoir (figures 1-2), in addition to having a second reservoir (pg. 3, lines 94-95).
However, LEMTAITRE, as presently modified, does not further disclose a first valve configured to control fluid flow through the first fluid conduit, a second fluid conduit connected to the second reservoir, a second valve configured to control fluid flow through the second fluid conduit, and wherein the controller is configured to control the first and second valves to cause air in the passenger space to reach a predetermined humidity and predefined concentration of sanitizing agent.
DILLENBACK, however, is within the field of endeavor of HVAC systems providing sanitization by adding water vapor, in addition to water-soluble media, to the HVAC system (abstract; col.1, lines 7-18). DILLENBACK teaches  a fluid conduit (figure 1) connected to a first reservoir (32) containing liquid water (col.4, lines 16-17), a first valve (30) configured to control fluid flow through the first conduit (col.6, lines 60-62), a second fluid conduit (figure 1) connected to a second reservoir (35a-35c) containing a liquid sanitizing agent (abstract;col.4, lines 31-60), and a second valve (36a-36c) configured to control fluid flow through the second fluid conduit (col.4, lines 37-44).  Further, a controller is configured to control the first and second valves to cause air to reach a predetermined humidity and predefined concentration of sanitizing agent (col.4, lines 4-60; col.6, line 65-col.7, line 2).  Providing such dispending causes introduction of fragrances or aromas intended to produce an aesthetic effect or introduction of pesticidal, bactericidal, fungicidal, or sporicidal effect intended to cause acute or prophylactic treatment for infestation (abstract). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LEMAITRE, in view of VERWOERT and CHAN, with the teachings of DILLENBACK for the purposes of improving living and working environments of a user/occupant (col.1, lines 14-18).

As to claim 10, LEMAITRE, as modified by VERWOERT and CHAN, previously taught operating an HVAC system to cause increased humidity and temperature of air to be circulated to the passenger compartment, in addition to the chemical sanitizing agent (see rejection of claim 1). LEMAITRE, further, discloses a fluid conduit (13) fluidly connected to the first reservoir (figures 1-2), in addition to having a second reservoir (pg. 3, lines 94-95), and the heater core being actuated to heat air flowing to the passenger space during the sanitizing cycle (pg. 3, lines 83-121).
However, LEMTAITRE, as presently modified, does not further disclose a valve configured to control flow from the first reservoir to the liquid outlet, and wherein the controller is configured to open the valve and cause flow of liquid from the first reservoir to the liquid outlet.
DILLENBACK, however, is within the field of endeavor of HVAC systems providing sanitization by adding water vapor, in addition to water-soluble media, to the HVAC system (abstract; col.1, lines 7-18). DILLENBACK teaches a fluid conduit (figure 1) connected to a first reservoir (32) containing liquid water (col.4, lines 16-17) and a valve (30) configured to control fluid flow through the first conduit (col.6, lines 60-62).  Further, a controller is configured to control the valve to open to cause flow of liquid from the first reservoir to the liquid outlet (col.4, lines 4-60; col.6, line 65-col.7, line 2).  Providing such dispending causes introduction of fragrances or aromas intended to produce an aesthetic effect or introduction of pesticidal, bactericidal, fungicidal, or sporicidal effect intended to cause acute or prophylactic treatment for infestation (abstract). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LEMAITRE, in view of VERWOERT and CHAN, with the teachings of DILLENBACK for the purposes of improving living and working environments of a user/occupant (col.1, lines 14-18).

As to claim 12, LEMAITRE, as modified by VERWOERT and CHAN, previously taught operating an HVAC system to cause increased humidity and temperature of air to be circulated to the passenger compartment, in addition to the chemical sanitizing agent (see rejection of claim 1). LEMAITRE, further, discloses discharging the sanitizing agent liquid into the air while the air is flowing through the HVAC system before the air enters the passenger compartment (pg. 3, lines 83-121).
However, LEMTAITRE, as presently modified, does not explicitly disclose wherein the sanitizing agent includes a fragrance and/or a deodorizing agent into the air.
DILLENBACK, however, is within the field of endeavor of HVAC systems providing sanitization by adding water vapor, in addition to water-soluble media, to the HVAC system (abstract; col.1, lines 7-18). DILLENBACK teaches wherein liquid water (col.4, lines 16-17) is mixed with fluid  containing a fragrance and/or deodorizing agent (abstract;col.4, lines 31-60) prior to being discharged by a nozzle (16) into an air stream of an HVAC system (figure 1). Providing such dispending causes introduction of fragrances or aromas intended to produce an aesthetic effect or introduction of pesticidal, bactericidal, fungicidal, or sporicidal effect intended to cause acute or prophylactic treatment for infestation (abstract). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LEMAITRE, in view of VERWOERT and CHAN, with the teachings of DILLENBACK for the purposes of improving living and working environments of a user/occupant (col.1, lines 14-18).

As to claim 14, LEMAITRE, as modified by VERWOERT and CHAN, discloses the controller utilizes artificial intelligence (AI) to learn and predict user preferences (MPEP 2114 – II). However, LEMAITRE, as modified by VERWOERT and CHAN does not provide further wherein the controller is configured to utilize the user preferences to control at least one aspect of the HVAC system.
DILLENBACK, however, is within the field of endeavor of HVAC systems providing sanitization by adding water vapor, in addition to water-soluble media, to the HVAC system (abstract; col.1, lines 7-18). DILLENBACK teaches the HVAC system includes receiving user preferences via a user interface (100) that is configured to permit a user to control at least one aspect of the HVAC system (col.5, line 18- col.6,line 43).  Providing such, enables the user to have control over the operation of the system’s central processor to perform the desired functions (col.5,lines 19-23). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LEMAITRE, as previously modified, to further include the above teachings of DILLENBACK for the purposes of providing user control over the system, as taught by DILLENBACK.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMAITRE (FR 2720340 A1 – published 1 December, 1995; see provided English Machine Translation), in view of VERWOERT (US 2014/0303835 A1 – published 9 October, 2014),  CHAN (NPL: “The Effects of Temperature and Relative Humidity on the Viability of the SARS Coronavirus” – CHAN et al. (published 31 July, 2011); provided with IDS submitted on 19 November, 2020), and OZEKI (US 2009/0193821 A1 – published 6 August, 2009).
As to claim 4(as interpreted in the rejection under 35 U.S.C. 112(b)), LEMAITRE, as modified by VERMOERT and CHAN, teaches operating an HVAC system, by a configured controller, to cause increased humidity and temperature of air to be circulated to the passenger compartment, in addition to the chemical sanitizing agent (see rejection of claim 1).
LEMAITRE, further, discloses wherein:
the HVAC system includes a fresh air inlet and a recirculation inlet (pg. 2, lines 73-75); and
the controller (17) is configured to cause the HVAC system to conduct a sanitizing cycle (pg. 3, lines 83-121), wherein the sanitizing cycle includes: a) causing air from the passenger space to flow into the recirculation inlet (pg. 2,lines 73-75; pg. 3, lines 118-121), b) actuating the heater to heat air flowing through the HVAC system (pg. 2,line 77 – pg. 3,line 80), and cause the HVAC system to introduce the chemical agent into air while the air is flowing through the HVAC system (pg. 3,lines 83-121);
whereby, during a sanitizing cycle, the chemical sanitizing agent is introduced into the air while the air is flowing through the HVAC system, before the air is returned to the passenger space (figures 1-2;pg. 3, lines 83-121).
However, LEMAITRE, as presently modified, does not further provide wherein the sanitizing cycle only occurs if the passenger space is not occupied.
OZEKI is within the field of endeavor provided an HVAC system of a vehicle (par. 1) which is intended to provide conditioning to the air, such as removal of contaminates from the air of the vehicle supplied to the passenger compartment (par. 20 and 31). Particularly, OZEKI teaches wherein the operation of such removal of contaminants, i.e., a sanitizing cycle, occurs when the passenger space is not occupied (par. 1, 28, 40-42). It is provided that the reasons for causing such sanitizing cycle when the passenger space is not occupied prevents a passenger from feeling uncomfortable at the time of entering the passenger compartment (par. 45). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LEMAITRE, as modified, further with the teachings of OZEKI to include the operation of the sanitizing cycle only if the passenger space is not occupied for the reasons stated.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMAITRE (FR 2720340 A1 – published 1 December, 1995; see provided English Machine Translation), in view of VERWOERT (US 2014/0303835 A1 – published 9 October, 2014), CHAN (NPL: “The Effects of Temperature and Relative Humidity on the Viability of the SARS Coronavirus” – CHAN et al. (published 31 July, 2011); provided with IDS submitted on 19 November, 2020), and MOERITZ (EP 1519118 A1 – published 30 March, 2005; see provided English machine translation).
As to claim 8, LEMAITRE, as modified by VERWOERT and CHAN, does not further provide the liquid outlet comprising an evaporating surface that is connected to the heater core by thermal conductor whereby the heater core heats the evaporating surface to evaporate liquid on the evaporating surface.
MOERITZ, is within the field of endeavor provided a heater for heating an airflow to cause humidification of the air (par. 1-2). MOERITZ teaches a heater core (6) which is provided with an evaporating surface (5; par. 40), a part of the liquid outlet (par. 40),  that is connected to the heater core by thermal conductor (par. 39) whereby the heater core heats the evaporating surface to evaporate liquid on the evaporating surface (par. 39-40). Such construction overcomes the spraying method known in devices, such as that shown by LEMAITRE, which risk that the liquid is not completely evaporated. Undesired splashing or waste water can be produced and discharged by the airflow, so as to collect outside of the heat exchanger register (par. 9). This promotes germ growth and poses serious health risks to rooms or dwellings ventilated by such systems (par. 9). As such, it would have been obvious to one having ordinary skill within the art prior to the date the invention was effectively filed, to modify the liquid outlet of LEMAITRE, as modified, to include an evaporating surface connected to the heater core by thermal conductor for the above reasons.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMAITRE (FR 2720340 A1 – published 1 December, 1995; see provided English Machine Translation), in view of VERWOERT (US 2014/0303835 A1 – published 9 October, 2014), CHAN (NPL: “The Effects of Temperature and Relative Humidity on the Viability of the SARS Coronavirus” – CHAN et al. (published 31 July, 2011); provided with IDS submitted on 19 November, 2020), and PURSIFULL (US 2013/0239599 A1 – published 19 September, 2013).
As to claim 13, LEMAITRE, as modified by VERWOERT and CHAN, previously taught it is known to provide the controller to control temperature and humidity regulation by operation of an HVAC system. 
However, LEMAITRE, as modified, does not explicitly disclose the controller is configured to utilize temperature and humidity of air in the passenger cabin to control temperature and humidity of air in the passenger cabin.
PURSIFULL is within the field of endeavor provided an HVAC system for a vehicle (abstract). PURSIFULL teaches measuring temperature and humidity of air in the passenger space (par. 18) to provide measured temperature and humidity data (par. 18), and adjusting one or both of temperature and humidity of air exiting into the passenger space utilizing the measured temperature and humidity data of air in the passenger space (par. 34 and 35). Particularly, providing adjustment to the humidity and temperature of the air provides necessary climate control for the vehicle (par. 1). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LEMAITRE to include measuring humidity and temperature data of the passenger space and adjusting at least one of the temperature or humidity of air exiting to the passenger space based on the measured temperature and humidity data, as taught by PURSIFULL, to provide climate control to the passenger space.

Claim(s) 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMAITRE (FR 2720340 A1 – published 1 December, 1995; see provided English Machine Translation), in view of PURSIFULL (US 2013/0239599 A1 – published 19 September, 2013), and CHAN (NPL: “The Effects of Temperature and Relative Humidity on the Viability of the SARS Coronavirus” – CHAN et al. (published 31 July, 2011); provided with IDS submitted on 19 November, 2020).
As to claim 15, LEMAITRE discloses a method of sanitizing a passenger space of a motor vehicle utilizing a HVAC system of the motor vehicle(pg. 1, line 13 – pg. 2, line 38), the method comprising:
causing air to flow through the HVAC system and exit into the passenger space (pg. 2, lines 70-75);
introducing a sanitizing agent into air while the air is flowing through the HVAC system before the air enters the passenger space (figures 1-2; pg. 3, lines 83-121).
However, LEMAITRE fails to disclose measuring temperature and humidity of air in the passenger space to provide measured temperature and humidity data and increasing one or both of temperature and humidity of air exiting into the passenger space utilizing measured temperature and humidity data of air in the passenger space and predefined sanitizing criteria.
First, PURSIFULL is within the field of endeavor provided an HVAC system for a vehicle (abstract). PURSIFULL teaches measuring temperature and humidity of air in the passenger space (par. 18) to provide measured temperature and humidity data (par. 18), and adjusting one or both of temperature and humidity of air exiting into the passenger space utilizing the measured temperature and humidity data of air in the passenger space (par. 34 and 35). Particularly, providing adjustment to the humidity and temperature of the air provides necessary climate control for the vehicle (par. 1). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LEMAITRE to include measuring humidity and temperature data of the passenger space and adjusting at least one of the temperature or humidity of air exiting to the passenger space based on the measured temperature and humidity data, as taught by PURSIFULL, to provide climate control to the passenger space.
Further, CHAN is relevant to the particular problem faced by the Applicant (introduction). CHAN teaches high humidity and high temperature have a synergistic effect on inactivation of SARS CoV viability, compared to low humidity and low temperature environments (discussion). As such, for the purposes of sanitization for such viruses, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively file, to modify LEMAITRE, in view of the known operation of HVAC systems to increase humidity and temperature, as indicated by the teachings of CHAN, to a desired level which achieves a particular level of titre loss (results), to cause temperature and humidity increases of the air to provide effective sanitization of viruses, such as SARS CoV, as it has been found through experimentation that the viruses become unviable at these increased temperature and humidity conditions (abstract; discussion). As such, the transmissibility of the viruses are found to be decreased, and cause operation of sanitization based on a predefined sanitizing criteria, such as desired humidity and temperature to achieve loss of viability of the type of virus or viruses to be targeted by the sanitization.

As to claim 16, LEMAITRE, as modified by PURSIFILL and CHAN, previously taught wherein the predefined sanitizing criteria was the target temperature and humidity necessary to achieve the desired titre loss of the virus, such as SARS CoV, to achieve decreased transmissibility and viability of the virus (see rejection of claim 15).
The further requirements of the claim “causing the HVAC system to increase at least one of air temperature and humidity in the passenger compartment if at least one of the measured temperature and humidity data are less than a target temperature and a target humidity, respectively” are contingent. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP §2111.04 – II. As such, the claims present the possibility that the measured temperature or humidity are less than a target temperature and a target humidity and when the measured temperature or humidity are above or equal to the target temperature and target humidity. As such, the claims have not positively recited the requirements to cause the control, such that under broadest reasonable interpretation, LEMAITRE, as modified by PURSIFULL and CHAN, teach the requirements of the claim, as set forth above.

As to claim 19(as interpreted in the rejection under 35 U.S.C. 112(b)), LEMAITRE, as modified by PURSIFULL and CHAN, further discloses utilizing a drip outlet (16) adjacent to(figure 1-2) a heater core (3) to introduce a liquid chemical sanitizing agent into air while the air is flowing through the HVAC system before the air enters the passenger compartment (pg. 3, lines 83-121; figures 1-2).

As to claim 20(as interpreted in the rejection under 35 U.S.C. 112(b)), LEMAITRE, as modified by PURSIFULL and CHAN, further discloses utilizing a mister (16) positioned in a duct of the HVAC system adjacent an air outlet(figures 1-2) to introduce a liquid sanitizing agent into air just before the air enters the passenger compartment (pg. 3, lines 83-121; figures 1-2)

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMAITRE (FR 2720340 A1 – published 1 December, 1995; see provided English Machine Translation), in view of PURSIFULL (US 2013/0239599 A1 – published 19 September, 2013),  CHAN (NPL: “The Effects of Temperature and Relative Humidity on the Viability of the SARS Coronavirus” – CHAN et al. (published 31 July, 2011); provided with IDS submitted on 19 November, 2020), and DILLENBACK (US 6,553,777 B2 – published 29 April, 2003).
As to claim 17(as interpreted in the rejection under 35 U.S.C. 112(b)), LEMATIRE, as modified by PURSIFULL and CHAN, further discloses supplying a chemical sanitizing agent into the air while the air is flowing through the HVAC system (pg. 3, lines 83-121).
However, LEMAITRE, as modified, does not further disclose utilizing the predefined sanitizing criteria to control an amount of a chemical sanitizing agent to introduce into air.
DILLENBACK, however, is within the field of endeavor of HVAC systems providing sanitization by adding water vapor, in addition to water-soluble media, to the HVAC system (abstract; col.1, lines 7-18). DILLENBACK teaches the HVAC system including a user interface (100) that is configured to permit a user to schedule a sanitizing cycle (col.5, line 18- col.6,line 43), and select predefined sanitizing criteria (col. 5, line 18- col.6, line 43), such as amount of chemical sanitizing agent (intensity level; col.6, lines 36-43).  Providing such, enables the user to have control over the operation of the system’s central processor to perform the desired functions by defining the sanitizing criteria (col.5,lines 19-23). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LEMAITRE, as previously modified, to further include the predefined sanitizing criteria includes controlling an amount of chemical sanitizing agent introduced into air during a sanitizing cycle of the HVAC system for the purposes of providing user control over the system, as taught by DILLENBACK.

As to claim 18(as interpreted in the rejection under 35 U.S.C. 112(b)), LEMAITRE, as modified by PURSIFILL, CHAN and DILLENBACK, previously taught wherein the predefined sanitizing criteria was the target temperature and humidity to the space necessary to achieve the desired titre loss of the virus, such as SARS CoV, to achieve decreased transmissibility and viability of the virus (see rejection of claim 17). As such, the combination provides that the predefined sanitizing criteria includes the humidity and temperature of the air in the passenger cabin.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/27/2022